department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions follow the lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date uniform issue list contact person identification_number contact number fax number employer_identification_number legend date date state dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were incorporated on date under state non-profit corporation law you filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on date your certificate of incorporation hereinafter certificate states that you are formed exclusively for scientific educational and charitable purposes within the meaning of sec_501 your specific purpose is to conduct activities to advance communication network infrastructure and technologies that enable the interchange of communication and information among regional users communications and information network by developing operating and maintaining a sustainable wholesale open access your primary activity will be the creation of an mile hi-speed fiber optic broadband telecommunications network that will provide a backbone to support the proposed expansion of various high-speed telecommunications services in a rural_area in state currently this rural_area is serviced by standard telephone cellular and internet technologies you intend to be the carrier's carrier by providing wholesale hi-speed broadband connection paths to commercial telecommunication companies who will then provide retail hi-speed broadband communication services to individual subscribers in other words you will provide the backbone through which commercial providers will offer their services to the public the network will be open to all commercial providers or others requiring hi-speed broadband you will not provide services directly to the public instead you intend to lease your hi-speed broadband pathways to commercial telecommunication companies who will then offer their services to the public currently you have not entered into agreements with any commercial providers because the network has not been constructed you will operate using a wholesale model the fees charged to commercial telecommunication companies for using your hi-speed broadband network will be based on cost of constructing and operating it however you will not require these commercial telecommunication companies to reduce prices in order to ensure that this cost saving is passed on to the public instead you believe consumers will recognize a cost savings from these commercial telecommunication companies solely through increased competition between commercial providers you will own any hi-speed broadband networks built however you will hire contractors to operate and maintain your hi-speed broadband networks these contractors have not yet been chosen you are conducting two auxiliary_activities the first is a wireless pilot project which is now complete this project was funded by a governmental agency with the intent to create a small wireless network to determine whether wireless broadband was suitable to meet rural population needs and to provide information on how wireless services fits into an open access network the second is a wireless clearinghouse project which is ongoing this project locates lists and categorizes locations within state that would support cellular sites or wireless broadband transmitters normally these activities would be conducted by cellular providers looking to expand service to a community however this project is intended to improve this process once the network is established your future activities would include managing and expanding the hi-speed broadband network no specific timeline exists for network construction development depends on funding availability law ilr c sec_501 exempts from taxation any corporation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_513 provides that an the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under r c sec_501 sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization may be exempt as an organization described in sec_501 if more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals it is organized and operated exclusively for one or sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet this requirement the organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 explains that the term charitable is used in il r c sec_501 in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes relief of the poor and distressed or of the underprivileged advancement of education or science lessening the burdens of government and promoting social welfare by organizations designed to accomplish any one of the above purposes sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business revrul_69_528 1969_2_cb_127 determined that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried out for profit even if that service were regularly provided to exempt_organizations therefore any r c sec_501 organization providing such services would be carrying on an unrelated_trade_or_business revrul_72_124 1972_1_cb_145 held that the aged are a charitable_class and that an organization that operates to address the needs of the aged by providing for the primary needs of such individuals for housing health care and financial security in conformity with the criteria specified in this ruling was held to be exempt under sec_501 revrul_72_369 1972_2_cb_245 determined that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify under sec_501 according to the service providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that services are provided at cost and solely for exempt_organizations is not sufficient to qualify the activity as charitable within the meaning of sec_501 therefore the service held that the organization’s activities were not charitable revrul_79_19 1979_1_cb_195 held the physically handicapped are distressed persons within the meaning of r c sec_501 and therefore a charitable_class in 326_us_279 the supreme court held that the presence of private benefit if substantial in nature will destroy an organization's tax-exempt status regardless of the organization’s other charitable purposes or activities in 70_tc_352 the tax_court determined that an organization formed to provide consulting services on the topic of rural- related policy and program development to tax-exempt organizations at or close to cost did not qualify for exemption under sec_501 as an educational scientific or charitable_organization in examining the organization’s activities the court noted that an organization may operate a trade_or_business and still qualify under sec_501 rather the critical inquiry is whether the organization’s primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for the organization this determination is a question of fact to be resolved on the basis of all the evidence presented by the administrative record factors to be considered include the particular manner in which an organization’s activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits furthermore c lompetition with commercial firms is strong evidence of the predominance of nonexempt commercial purposes applying this analysis the court determined that the organization’s services obviated the need for non-profits to employ full-time staff for that function that the organization's fee was based on the cost of providing services rather than the tax-exempt organization's ability to pay that the organization realized profit that the organization’s financing was not typical of sec_501 organizations and that in practice the organization did not limit its services to sec_501 organizations therefore the court concluded that the organization did not qualify for tax-exempt status under sec_501 because it served a substantial commercial purpose in 92_tc_1053 the tax_court determined that the american campaign academy a training program for political campaign professionals operated for the private benefit of the republican party because its curriculum was tailored to republican interests its graduates worked for republican candidates and incumbents and it was financed by republican sources the tax_court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests private benefits included advantage profit fruit privilege gain or interest rationale an organization seeking tax-exempt status under sec_501 must be organized and operated exclusively for educational scientific charitable or other exempt purposes with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual see also sec_1_501_c_3_-1 you state that you are seeking tax-exempt status under sec_501 as a charitable_organization that advances education and science by providing a hi-speed broadband telecommunications network to a rural_area based on a review of your activities you are not described in r c sec_501 as explained below exempt purposes an organization satisfies the operational_test if it is operated exclusively for one or more exempt_purpose sec_1_501_c_3_-1 an organization is operated exclusively for one or more exempt_purpose only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in r c sec_501 sec_1_501_c_3_-1 the presence of a single substantial non-exempt purpose will destroy the exemption regardless of the number or importance of any truly exempt purposes 326_us_279 you fail the operational_test because you are not operated exclusively for one or more exempt_purpose the term charitable is used in sec_501 in its generally accepted legal sense and is not to be construed as limited by the separate enumeration in that section see sec_1_501_c_3_-1 the term charitable includes the following relief of the poor and distressed or of the underprivileged advancement of education or science lessening the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above id additionally a purported charitable activity must benefit a sufficiently large and indefinite class the service has recognized charitable classes to include the poor distressed and underprivileged ’ the aged and the sick or handicapped you intend to provide a hi-speed fiber optic broadband backbone for commercial telecommunications companies you state that access to the hi-speed broadband network will be provided to these commercial telecommunications companies at cost however merely providing services at cost is not charitable see revrul_72_369 1972_2_cb_245 although the public is the intended recipient of the ultimate benefit of your hi-speed broadband network you provide your services to commercial telecommunications companies and not to the public however even if your services were provided directly to the public providing hi-speed broadband service is not an inherently charitable activity therefore the hi-speed broadband network you provide is neither charitable nor is the class of persons serviced-commercial telecommunications companies-a charitable_class indirect public benefit is not sufficient to render your activities charitable thus you have not shown that you are operated exclusively for one or more exempt_purpose private benefit you serve substantial private interests in violation of sec_501 an organization is not organized or operated exclusively for one or more exempt_purpose unless it serves a public rather than private interest sec_1_501_c_3_-1 thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests ' sec_1_501_c_3_-1 revrul_72_124 1972_1_cb_145 revrul_79_19 1979_1_cb_195 such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests an organization's activities may benefit the private interests of disinterested persons as well 92_tc_1053 prohibited private benefits may include an ‘advantage profit fruit privilege gain or interest id pincite citing 78_tc_280 applicant must show that no more than an insubstantial part of its activities benefit private interests or any other nonexempt purpose id pincite your hi-speed broadband telecommunications network provides substantial private benefit to commercial providers first your construction of this hi-speed broadband network obviates the need for commercial providers to construct such hi-speed broadband networks themselves which creates a significant cost savings to commercial telecommunications companies for example your wireless clearinghouse project reduces the cost of entry for commercial telecommunication companies by identifying locations that would support cellular sites or wireless broadband transmitters second you will operate at cost but will not have any agreements requiring commercial providers to pass the cost savings you create on to the public although you argue that your activities create competition among telecommunication companies which you expect to force prices down for the public you do not provide any evidence that consumers will recognize any cost savings by the services you provide to commercial telecommunication companies finally you provide no services directly to the public all of your services are provided directly to commercial telecommunication companies although the public will derive some benefit from the increase in coverage and availability of commercial telecommunication companies the primary benefit is to the commercial telecommunication companies who receive access to a population that is otherwise unavailable without a considerable capital outlay substantial commercial purpose you are operated for substantial commercial purpose because your primary activity the operation of the hi-speed broadband network is generally considered a trade_or_business ordinarily carried on for profit an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized and operated for the primary purpose of carrying on an unrelated_trade_or_business sec_1_501_c_3_-1 an unrelated_trade_or_business is any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 ilr c sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes sec_1_501_c_3_-1 t he critical inquiry is whether petitioner's primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for the organization 70_tc_352 factors to be considered include the particular manner in which an organization’s activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits id competition with commercial firms is strong evidence of the predominance of nonexempt commercial purposes id pincite for example revrul_69_528 1969_1_cb_279 involved an organization that regularly carried on an investment service business the organization was formed to provide investment services on a fee basis exclusively to exempt_organizations the service determined that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit therefore the organization did not qualify under il r c sec_501 because it regularly carried on the business of providing investment services which would be an unrelated_trade_or_business if carried on by any tax-exempt organizations on whose behalf it operated furthermore revrul_72_369 1972_2_cb_245 determined that proving managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit providing services at cost and solely to exempt_organizations is not sufficient to make the activity charitable finally in 70_tc_352 the tax_court determined that an organization formed for the purpose of providing consulting services primarily in the area of rural-related policy and program development did not qualify under r c sec_501 because providing consulting services is a business ordinarily carried on by commercial ventures organized for profit like the organizations in revrul_69_528 revrul_72_369 and b s w group access to your hi-speed broadband network is provided for a fee such services are usually provided by commercial telecommunication companies organized for profit these factors indicate that operation of the hi-speed broadband network is a trade_or_business ordinarily carried on for- profit serving a substantial non-exempt commercial purpose thus your primary purpose is the carrying on of an unrelated_trade_or_business because operation of the hi-speed broadband network as previously discussed serves no exempt_purpose conclusion based on the above we have made a determination that you fail to meet the requirements necessary to be recognized as a tax-exempt_organization under sec_501 because you are not organized and operated exclusively for one or more exempt_purpose you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete this declaration must be signed by an elected officer a member of the board_of directors or a trustee rather than an attorney or accountant you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t3 constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations
